Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 1 of 19

TAB ee]?
Case. 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 2 of 19
Filing # 87989131 E-Filed 04/15/2019 03:08:42 PM

IN THE CIRCUIT COURT OF THE
11TH JUDICIAL CIRCUIT IN AND
FOR MIAMI-DADE COUNTY,
FLORIDA
CASE NO.: 2019-002565-CA-01 (34)
MARIO GARCIA, JR.,
Plaintiff,

VS.

FLORIDA DEPARTMENT OF .
ENVIORMENTAL PROTECTION,
A Florida Not For Profit Corporation

Defendant.
/

PLAINTIFE’S FIRST AMENDED COMPLAINT
COMES NOW Plaintiff, MARIO GARCIA, JR. (Plaintiff’), by and through the
undersigned counsel, and hereby sues Defendant, FLORIDA DEPARTMENT OF
ENVIORMENTAL PROTECTION (“Defendant”), and alleges as follows:
1. This action seeks damages in excess of $15,000.00
2. This is an action for declaratory and injunctive relief and damages pursuant to the Florida
Civil Rights Act of 1992, Florida Statutes, Chapter 760, et seq. ("FCRA"); and 42 U.S.C. § 2000e-
2 (“Title VII’), to redress injuries resulting from Defendant’s unlawful race, national-origin, and
retaliation-based discriminatory treatment of Plaintiff.
3. At all times material hereto, Plaintiff was a resident of North Miami Beach, Florida.

4. Defendant is a Florida Not For Profit Corporation authorized to conduct business in the

State of Florida,
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 3 of 19

5. Venue is proper because all of the actions that form the basis of this Complaint occurred
within this district.
6. All conditions precedent for the filing of this action before this Court have been previously

met, including the exhaustion of all pertinent administrative procedures and remedies.

FACTUAL ALLEGATIONS COMMON TO AL L COUNTS
7. Plaintiff is a Hispanic individual of Cuban national origin, and within a class of individuals
protected by the FCRA and Title VII.

8. Plaintiff commenced employment with Defendant from on or about August 17, 2013.

9. Plaintiff was employed by Defendant as a Florida State Park Ranger at Bill Braggs State
Park.

10. During Plaintiff's employment, Plaintiff was discriminated against by his supervisors Art
Yerian and Lou Dobbs.

11. Both supervisors would constantly yell and belittle Plaintiff and other Black and Hispanic
employees.

12. The supervisors did not treat other white employees the same way.

13. During Plaintiff's tenure, there was only one minority park ranger and the rest were all
Caucasian.

14. Plaintiff would be given harder work tasks than other employees.

15. Plaintiff was videotaped and constantly told his duties were not done properly.

16. Plaintiff was read writings of Fredrick Douglas and Louis Lynch as an intimidation tactic.
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 4 of 19

17. On or about April 2017, Plaintiff called Human Resource Manager, David Ray, to
complain about this discrimination and inform Human Resources the employees felt they
were being treated like slaves. |

18. Thereafter, Plaintiff was involuntarily transferred to another state park on or about May
2017. |

19. Plaintiff was denied resident housing as is commonly provided to Park Rangers.

20. A Similarly situated white coworker to Plaintiff, in all aspects, Ranger Alex Straux, is one
of Plaintiff's “Comparators”.

21. Plaintiff’s “Comparator” is given all desired volunteer group programs and interpretive
programs and Plaintiff gets stuck with undesirable tasks.

22. Plaintiff is required to file vacation notices 30 days in advance, while Ranger Straux gets
vacation notices approved within four days of initially submitting his notices.

23. Plaintiff currently works for, and is still employed by Defendant, and continues to feel
harassed, retaliated against, and discriminated against due to his race and national origin.

24, Plaintiff has received multiple false write-ups, since initiating his complaint that discredit
his character.

25. Plaintiff has received multiple internal investigations, since filing his initial complaint, by
the Inspector General Raiford Rollins Jr., stating falsehoods about Plaintiff's actions. |

26. Throughout Plaintiff's employment, Plaintiff performed and continues to perform his

duties in an exemplary manner or above satisfactory levels.
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 5 of 19

COUNTI
Race Discrimination in Violation of the FCRA

27. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26 above as
if set out in full herein.

28. Plaintiff is a member of a protected class under the FCRA.

29, By the conduct describe above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiffs race and subjected the Plaintiff to race-based animosity.

30. Such discrimination was based upon the Plaintiff's race in that Plaintiff would not have
been the object of discrimination but for the fact that Plaintiff is not White.

31. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination on the
basis of Plaintiff's race was unlawful but acted in reckless disregard of the law.

32. At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff's
employment with the Defendant.

33. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

34. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

35. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

representatives, and the Defendant’s failure to make prompt remedial action to prevent continued

 

discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.
36. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

with malice or reckless indifference to the Plaintiffs statutorily protected rights, thus entitling

 

 
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 6 of 19

Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,

to punish the Defendant for its actions and to deter it, and others, from such action in the future.
37. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

damages as a result of Defendant’s discriminatory practices unless and until this Honorable Court

grants relief.

WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,
intentionally, and with reckless disregard for Plaintiff's rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the
full benefits Plaintiff would have had Plaintiff not been discriminated against by
Defendant, or in lieu of reinstatement, award front pay;

e. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

f. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

COUNT IT
National Origin Discrimination in Violation the FCRA

38. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26 of this
complaint as if set out in full herein.

39. Plaintiff is a member of a protected class under the FCRA.

 

 
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 7 of 19

40. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiffs national origin and subjected the Plaintiff to animosity based on national
origin, |

41. Such discrimination was based upon the Plaintiff's national origin in that Plaintiff would
not have been the object of discrimination but for the fact that Plaintiff is Cuban.

42, Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination on the
basis of national origin was unlawful but acted in reckless disregard of the law.

43. At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff's
employment with the Defendant.

44, Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

45. Asa result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

46. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt'remedial action to prevent continued
discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

47. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling
Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,
to punish the Defendant for its actions and to deter it, and others, from such action in the future.

48. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 8 of 19

damages as a result of Defendant’s discriminatory practices unless and until this Honorable Court

grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,
intentionally, and with reckless disregard for Plaintiffs’ rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

d, Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the
full benefits Plaintiff would have had Plaintiff not been discriminated against by
Defendant, or in lieu of reinstatement, award front pay;

e. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

f Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

COUNT IU
Retaliation in Violation of the FCRA

49. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26
50. of this complaint as if set out in full herein.
51. Plaintiff is a member of a protected class under the FCRA.

52. By the conduct describe above, Defendants retaliated against Plaintiff for exercising rights

protected under the FCRA.

53. Defendants’ conduct complained of herein was willful and in disregard of Plaintiff's
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 9 of 19

protected rights, Defendants and its supervisory personnel were aware that discrimination on the
basis of race and national origin was unlawful but acted in reckless disregard of the law.
54. As a result of Defendants’ actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.
55. The conduct of Defendants, by and through the conduct of its agents, employees, and/or
representatives, and Defendants’ failure to make prompt remedial action to prevent continued
discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.
56. The actions of the Defendants and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling
Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,
to punish the Defendants for its actions and to deter it, and others, from such action in the future.
57. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendants’ retaliatory practices unless and until this Honorable Court
grants relief.
‘WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendants:

a. Adjudge and decree that Defendants have violated the FCRA, and have done so
willfully, intentionally, and with reckless disregard for Plaintiff's rights;

b. Enter a judgment requiring that Defendants pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

c. Enter an award against Defendants and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

d. Require Defendants to reinstate Plaintiff to the position at the rate of pay and with the
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 10 of 19

full benefits Plaintiff would have had Plaintiff not been discriminated against by
Defendants, or in lieu of reinstatement, award front pay;
e.- Award Plaintiff the costs of this action, together with a reasonable attorneys’ fees; and
f. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

COUNT IV
Race Discrimination in Violation of Title VIT

58. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26 of this
complaint as if set out in full herein.

59. Plaintiff is a member of a protected class under Title VII.

60. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiffs race and subjected the Plaintiff to animosity based on race.

61. Such discrimination was based upon the Plaintiff's race in that Plaintiff would not have
been the object of discrimination but for the fact that Plaintiff is Hispanic.

62. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination on the
basis of race was unlawful but acted in reckless disregard of the law.

63. At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiffs
employment with the Defendant.

64. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

65. Asa result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 11 of 19

66. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent continued
discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

67. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling
Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,
to punish the Defendant for its actions and to deter it, and others, from such action in the future.

68. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable Court
grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a, Adjudge and decree that Defendant has violated Title VII, and has done so willfully,
intentionally, and with reckless disregard for Plaintiffs’ rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the
full benefits Plaintiff would have had Plaintiff not been discriminated against by
Defendant, or-in lieu of reinstatement, award front pay;

e. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

f Grant Plaintiff such additional relief as the Court deems just and proper under the

 
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 12 of 19

circumstances.

COUNT V
National Origin Discrimination in Violation of Title VII

69. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26 of this
complaint as if set out in full herein.

70. Plaintiff is a member of a protected class under Title VII.

71. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiff's national origin and subjected the Plaintiff to animosity based on national —
origin.

72. Such discrimination was based upon the Plaintiff's national origin in that Plaintiff would
not have been the object of discrimination but for the fact that Plaintiff is Cuban.

73. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination on the
basis of national origin was unlawful but acted in reckless disregard of the law.

74. At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiffs
employment with the Defendant.

75. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

76. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

77. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent continued

discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 13 of 19

78. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling
Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,
to punish the Defendant for its actions and to deter it, and others, from such action in the future.

79. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable Court
grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated Title VII, and has done so willfully,
intentionally, and with reckless disregard for Plaintiffs’ rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the
full benefits Plaintiff would have had Plaintiff not been discriminated against by
Defendant, or in lieu of reinstatement, award front pay;

e. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

f£ Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 14 of 19

COUNT VI
Retaliation in Violation of Title VIT

80. Plaintiff:re-adopts each and every factual allegation as stated in paragraphs 1-26

81. of this complaint as if set out in full herein.

82. Plaintiff is a member of a protected class under the Title VII.

83, By the conduct describe above, Defendants retaliated against Plaintiff for exercising rights
protected under Title VII.

84. Defendants’ conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendants and its supervisory personnel were aware that discrimination on the
basis of race and national origin was unlawful but acted in reckless disregard of the law.

85. As a result of Defendants’ actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

86. The conduct of Defendants, by and through the conduct of its agents, employees, and/or
representatives, and Defendants’ failure to make prompt remedial action to prevent continued
discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

87. The actions of the Defendants and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling
Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,
to punish the Defendants for its actions and to deter it, and others, from such action in the future.

88. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendants’ retaliatory practices unless and until this Honorable Court
grants relief.

WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendants:

g. Adjudge and decree that Defendants have violated the Title VI, and done so willfully,
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 15 of 19

intentionally, and with reckless disregard for Plaintiff's rights;

h. Enter a judgment requiring that Defendants pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

j. Enter an award against Defendants and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

j. Require Defendants to reinstate Plaintiff to the position at the rate of pay and with the
fall benefits Plaintiff would have had Plaintiff not been discriminated against by
Defendants, or in lieu of reinstatement, award front pay;

k. Award Plaintiff the costs of this.action, together with a reasonable attorneys’ fees; and

1. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 16 of 19

EXHIBIT A
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 17 of 19

7 ¥

KN

BEOC Form 5 (801)

 

Charge Presented to: Agency(ies) Charge No(s):

CHARGE OF DISCRIMINATION | geo,

- This form is affected by the Privacy Act of 1974. See enclosed Privacy Act Statement
and other information before completing this form. X_ EEOC and FCHR

 

 

 

 

 

FCHR —Florida Commission on Human Relations: and
State or local Agency, if any

 

 

 

“Name (indicate Mr. Ms. Mrs.) Kiome Phone (Incl. Area Code) Date of Birth
‘Mr. Mario Garcia 786-399-3912 7-27-1968

 

 

 

Street Address City, State and ZIP Code
3400 NE 163st North Miami, FL 33160

 

“Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
‘That | believe Discriminated Against Me or Others. (/f more than two, fist under PARTICULARS below.)

 

No. Employees, Members Phone No. (Include Area Code)

 

 

 

“Name

“Florida Department of Environmental Protection, 15+ 305-361-5811
Bill Baggs State Park

“Street Address City, State and ZIP Code

-4200 Crandon Blvd., Key Biscayne, FL 33149

 

 

 

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION PLACE
X_RACE __ COLOR __ SEX __ RELIGION _X_ NATIONAL ORIGIN October 2016 May 2017

_X_RETALIATION __AGE __ DISABILITY _X__ OTHER (Hostile Work) _ «CONTINUING ACTION oy

— Received ,

‘THE PARTICULARS ARE (if additional paper is needed, attached extra shoot > ‘

APR 27208 | -

vam a Hispanic individual of Cuban national origin. The discrimination | was subject tginclags, Misa. Distrint Mtierto, e
following: | worked for my employer as a Park Ranger. Throughout my employmentA Wes; dh barged ere
‘discriminated against by my supervisors, Art Yerian and Lou Dobbs. They would co Hy FeIPaNcesal eet er
-black-and Hispanic employees. They did not treat white employees the same way. | was also given harder work tasks
than other employees. In April 2017, | called Human Resource Manager, David Ray to complaint about this
‘discrimination. | was thereafter transferred to another state park beginning in May 2017. Throughout my employment |
=was able to perform the essential functions of my job duties and responsibilities, and at all relevant times | did perform my
job at satisfactory or above-satisfactory levels.

lwas discriminated against by my employer based on race and national origin.\é :

  
 

Anlight of the foregoing, [ believe that | have been discriminated against in violation of Title VH of the Civil Rights Act of

a

 

4984, the Florida Civil Rights Act, and local laws. a

 

  

 

 

 

 

 

 

 

 

 

 

A ¢ G52 SS 2 - LC 26

| want this charge filed with both the EEOC and the State or local Agency, pra 2 ~ When n ennpey for State and Local Agency
ifany. | will advise the agencies if | change my address or phone number | Réguirevpents sOP5'%, Elsa Peyaza
and | will cooperate fully with them in the processing of mychargein tere f 8 se Commission # GG086710
-aecordance with their procedures. Wnt : Expires: April 23, 2021
. ‘ Bonded thru Aaron Notary
— ts “S :
‘| declare under penalty of perjury that the above is true and , | wear or affirm that | have read the above charge and :
correct. 2h , thet it is true to the best of my knowledge, information and
a Oe _ - pdiief, a uw)
a SIGNATURE OFCOMPLANANT “4 -
< : £ . at. 3 o :. 4 .
f / a a? ween > o . a . .
fos - fo ao ee tee AY eae .
OOS Felag: blo tga. 4 foe “ Go *
of fe te SUBSCRIBED AND SWORN BEFORE ME THIS DATE
. £harging Patty Signature (month, day, year) (
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 18 of 19

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Dated: 4/15/2019 Respectfully submitted,

/s/ Rainier Regueiro

Rainier Regueiro, Esq.
Florida Bar Number: 115578
rregueiro@rgpattoreys.com

REMER & GEORGES-PIERRE, PLLC
319 Clematis Street, Suite 606

West Palm Beach, FL 33401

Telephone: (561) 225-1970

Facsimile: (305) 416-5005

 

 
Case 1:19-cv-21903-CMA Document 1-2 Entered on FLSD Docket 05/10/2019 Page 19 of 19

CERTIFICATE OF SERVICE

 

1 HEREBY CERTIFY that a true and correct copy of the foregoing was sent on

April 15, 2019 via US mail and/or electronic mail to the following:

Christopher Whitelock, Esq.
WHITELOCK & ASSOCIATES, P.A.
300 Southeast Thirteenth St.

Fort Lauderdale, FL 33316

Tel: (954) 463-2001
Fax: (954) 463-0410
Email: assistant@whitelocklegal.com

/s/Rainier Regueiro
Rainier Regueiro, Esq.
Florida bar No. 115578

 

 
